Citation Nr: 9912287	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  95-25 634	)	DATE
	)
	)                             

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for petit mal seizures 
due to head trauma.

3.  Entitlement to an increased evaluation for renal stones, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for gouty 
arthritis of the left knee with chondromalacia, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to April 
1982, and from May 1984 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.

A rating decision on appeal denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected gouty arthritis of the left knee with 
chondromalacia.  In April 1997, however, during the pendency 
of this appeal, the RO increased the veteran's evaluation for 
this disability to 20 percent, effective from June 1995, a 
point in time prior to the date of receipt of the veteran's 
claim for increase. Inasmuch as the grant of the 20 percent 
evaluation is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for this 
disability remains in controversy and is still a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Only the issues set forth on the title page of this document 
are properly before the Board for review.  It is noted in 
this regard that the veteran's representative in his informal 
hearing presentation of March 1999 referenced issues 
involving the veteran's entitlement to an increased rating 
for hemorrhoids and entitlement to a total disability rating 
for compensation, based on individual unemployability.  Such 
matters have not been fully developed or certified for the 
Board's review at this time and they are referred to the RO 
for appropriate consideration.

The issue of entitlement to service connection for petit mal 
seizures due to head trauma will be discussed in the Remand 
portion of this document.


FINDINGS OF FACT

1.  There is no competent medical evidence presented of a 
nexus between the veteran's current back disorder and his 
periods of active duty service. 

2.  The veteran's renal stones are not manifested by constant 
albuminuria or definite decrease in kidney function, and his 
diastolic blood pressure is predominantly less than 120 
millimeters of mercury.

3.  The veteran's gouty arthritis of the left knee with 
chondromalacia is manifested by objective findings of slight 
to moderate tenderness, no subluxation or lateral instability 
and range of motion from zero to 120 degrees.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 30 percent 
for renal stones have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7101, §§ 4.115a, 4.115b, Diagnostic Codes 
7508, 7509 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for gouty arthritis of the left knee with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5017-5002, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (1998); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and the veteran still has such condition.  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

The veteran has alleged that he currently suffers from a back 
condition which had its onset during a period of active 
military service.  The record reflects that the veteran 
experienced back pain while in service, and that he currently 
suffers from degenerative arthritis of the lumbar spine.  
However, no competent medical evidence has been submitted 
which indicates that this condition is related to service or 
that arthritis of the back became manifest to a compensable 
degree within the one-year presumptive period after service.  
Therefore, as the veteran has failed to prove this essential 
element, the Board must conclude that the claim for service 
connection for a back condition is not well grounded. 

Service medical records show that the veteran was seen in 
August 1986 and November 1987 for low back pain in connection 
with a kidney stone.  Examination of the back in August 1986 
was within normal limits.  In 1988, a Physical Evaluation 
Board recommended that the veteran be discharged from the 
military due to his bilateral knee disability and history of 
gout, with no reference to any back problem.  Thus, no 
chronic back disability was shown to be present during 
service.  Savage, supra.

In addition, none of the post-service medical evidence 
includes a medical opinion indicating that the veteran's 
current back disability had its onset in service or that 
arthritis of the spine was present to the required degree 
during the one-year presumptive period following service.  A 
VA examination report dated in May 1989 shows no complaint or 
finding for any back disability.  The first post-service 
complaints of back pain are contained in a May 1990 VA 
outpatient treatment report which includes the veteran's 
history of low back pain with previous trauma.  Sufficient 
documentation of a continuity of relevant symptomatology is 
thus lacking.  Savage, supra.  

The Board has also reviewed other VA outpatient treatment 
reports dated from May 1990 to October 1996.  Although some 
of these reports contain complaints and findings pertaining 
to the veteran's lumbar spine, none includes a medical 
opinion relating any back condition to either period of 
active duty service.  In fact, the evidence indicates that 
the veteran's current back disability had its onset following 
a work-related injury in 1993.  The veteran was seen from 
July to October 1993 at the Center for Orthopedics for 
complaints of low back pain.  A report of July 1993 includes 
the veteran's statement that he injured his back in June of 
that year while throwing trash into a trash compactor.  This 
injury was initially diagnosed as a pulled muscle.  When seen 
in August 1993, it was noted that the veteran had returned to 
work but was unable to perform his job due to back pain.  In 
October 1993, a clinician opined that the veteran was unable 
to work either because of psychogenic reasons or because of 
muscle spasm.  In addition, a magnetic resonance imaging 
study of the lumbosacral spine taken in September 1993 at the 
Mary Washington Hospital was unremarkable.  None of these 
reports contains a medical opinion which relates this 
disability to either period of active duty service. 

The veteran was also seen for back pain at Neurology 
Associates of Fredericksburg in September 1993.  The veteran 
related then that he had suffered from back pain since June 
1993 after attempting to lift a heavy box at work.  The 
assessment was lumbalgia.  In connection with a claim for 
Worker's Compensation, the veteran was seen at the Pratt 
Medical Center for pain in his lower back and neck in 
November and December of 1993.  Again, however, none of these 
reports indicates that the veteran's back disability had its 
onset in service or during the one-year period following 
service. 

The veteran was hospitalized by VA in November 1995 for low 
back pain diagnosed as lumbago.  The veteran reported a 
history of low back pain following a work-related accident 
two and half years prior thereto, when he attempted to lift a 
box weighing approximately 450 pounds.  A July 1996 report 
from the Kansas University Surgical Association also includes 
a diagnosis of chronic low back pain of uncertain etiology, 
but no evidence of tumor, infection or instability.  No 
mention of any in-service back injury is contained in either 
of these reports.

In connection with this claim, the veteran was afforded 
various orthopedic examinations by VA for his back condition.  
A VA examination report of December 1994 contains diagnoses 
of chronic low back pain with old compression fracture of 
thoracic level 11-12, and degenerative arthritis of the 
sacroiliac joints with evidence of atrophy of the quadratus 
lumborum muscle.  While the examiner did not provided an 
opinion relating either diagnosis to service, the report does 
include the veteran's history of low back pain dating back to 
service.  However, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute a competent 
medical opinion of the required nexus.  See LeShore v. Brown, 
8 Vet. App. 407, 409 (1995).  Thus, this report is not 
sufficient to well ground the veteran's claim of entitlement 
to service connection for a back disorder.

A VA examination report of July 1995 includes the veteran's 
account of low back pain which began in 1993.  The veteran 
also reported that he suffered a contusion on his back during 
basic training in 1976.  Following examination, the diagnosis 
rendered was of degenerative arthritis of the lumbar spine, 
slightly disabling.  During a recent VA examination in 
February 1998, the veteran indicated that he suffered from 
left back pain since 1993 following a job-related accident.  
The veteran also alleged that he had suffered minor back 
injuries while in service which may have weakened his back.  
The pertinent diagnosis was of degenerative disc disease of 
the lumbar spine, slightly disabling.  The Board notes that 
neither of these examination reports contains a medical 
opinion relating the veteran's current back disability to 
service.  With regard to the veteran's statement that he 
sustained back injuries in service which may have weakened 
his back, the Board notes that no additional comment by the 
examiner was provided to confirm the veteran's lay assertion.  
See LeShore, supra. 

The only evidence of a relationship between the veteran's 
current back condition and service is the veteran's own lay 
statements, including testimony presented before a hearing 
officer at the RO in October 1995.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a back disability, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
back condition, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded. Therefore, VA has no further duty to assist the 
veteran in developing the record to support this claim for 
service connection.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.  Essentially, he 
needs competent medical evidence showing a nexus between his 
current back condition and his periods of military service. 

II.  Increased Rating Claims

The Board finds that the veteran's claims for increased 
ratings are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected disorder has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed; therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

A.  Renal Stones

By a rating decision of March 1990, service connection was 
established for renal stones, and such disability is 
currently evaluated as 30 percent disabling.  The veteran now 
claims that this condition is more severely disabling and 
requests an evaluation in excess of 30 percent.  For the 
following reasons, however, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected renal stones. 

In September 1994, the veteran was hospitalized by VA for 
complaints of left flank pain related to a uric acid stone.  
The stone was removed and a left JJ urethral stent was set in 
place.  The diagnoses included uric acid stone and left 
urethral stone.  A VA hospitalization report dated in January 
1995 reflects that the stent was removed and replaced after a 
retrograde pyelogram revealed a large stone in the left renal 
pelvis.  Retrograde pyelogram on the right revealed a small 
stone at the right ureterovesical junction which was 
radiolucent.  A stent was then set in place on the right.  
The veteran also required a urethral dilatation.  The 
diagnoses were urethral caliculi, bilateral nephrolithiasis 
and urethral stricture.  

In March 1995, the veteran was admitted to a VA hospital for 
a two-day history of severe flank pain.  The veteran also 
reported dysuria, hematuria, nausea, vomiting and diarrhea, 
but denied symptoms of urinary retention or obstruction.  The 
admitting diagnosis was of renal calculi with flank pain and 
hematuria.  It was noted that the veteran was noncompliant 
with medical management of renal stone disease.  Examination 
revealed that the veteran was obese with a blood pressure 
reading of 142/78.  Intravenous pyelogram showed bilateral 
hydronephrosis with pelvic dilatation.  "Prompt nephrograms 
were noted on the blush film," and bladder filling was noted 
on all films.  No stones were appreciated, and JJ stents 
appeared to be in good position.  Chemistry profile showed a 
BUN (blood urea nitrogen) level of 14 and a creatinine level 
of 1.6 milligrams (mg) percent.  The veteran was treated with 
intravenous antibiotics.  Aggressive fluid hydration therapy 
was initiated.  The veteran had an uneventful post-admission 
recovery except for an exacerbation of his chronic gout.  

The veteran was hospitalized by VA the following month for 
left flank pain.  The veteran reported an increase in nausea 
and vomiting.  A recurrent urinary calculus was suspected, 
and the veteran was referred to urology.  The diagnosis was 
of left urethral calculus, for which he underwent a left 
retrograde pyelogram and left urethroscopy with stone 
extraction.  

The veteran was hospitalized by VA again in May 1995 for 
additional complaints of left flank pain.  The diagnosis was 
of a history of ureterolithiasis.  It was noted that the 
veteran had a long history of stones.  As a result, the 
veteran underwent a panendoscopy and cystoscopy, as well as a 
stent removal and left bilateral retrograde pyelograms.  The 
stent was removed and no stones were found.  The veteran did 
have a slightly narrowed left ureter which was consistent 
with the possible stricture.  Since he appeared to drain 
well, the stent was not left in place.  The veteran was seen 
during the following month for complaints of left flank pain 
and some pain on urination.  Blood pressure was 104/68.  No 
diagnosis was provided.

The veteran was provided a VA general medical examination in 
July 1995.  At that time, the veteran reported no current 
complaints regarding his renal stones.  Examination revealed 
that blood pressure was 96/80.  Examination of the 
genitourinary system was negative except for the veteran's 
history of renal stones.  The diagnoses included status 
postoperative acid urethral stones.

The veteran was admitted to the Emergency Room at Bethany 
Medical Center in January 1996 for severe pain in his right 
lower back, suspected to be caused by a kidney stone.  
However, urinalysis revealed no blood by dip stick or 
microscopically.  Blood pressure was 115/101.  The diagnosis 
was of lumbar muscle spasm, no evidence of kidney stone at 
this time.

In April 1996, the veteran was afforded a VA examination to 
determine the nature and severity of his service-connected 
renal stones.  The veteran reported he had been hospitalized 
approximately ten times for colic, and that he had required 
numerous cystoscopies when he would become unable to pass the 
calculi.  He reported three prior episodes of acute 
pyelonephritis which required antibiotics, the last time 
being in 1986.  He described colicky pain located mostly at 
the right flank, which occurred one to two times a month.  He 
said that he required catheter drainage to dilate an acquired 
stricture at the neck of the bladder.  On examination, no 
particular flank tenderness was elicited.  The veteran 
commented, however, that he felt as though he might have a 
calculus in the right flank.  The veteran was noted to be on 
anti-uricosuric medication and took colchicine from time to 
time for acute flare-ups.  He also took allopurinol, Indocin 
and potassium citrate.  X-rays of the abdomen did not reveal 
any caliculi, abnormal soft tissue mass or any other 
abnormality.  Urinalysis revealed only a trace of protein in 
the urine.  Blood testing showed a creatinine level of 1.0 mg 
percent, which fell within the noted reference range of 0.7 
to 1.4 mg percent.  Based on these findings, the diagnoses 
included clinical gout with frequent uric acid calculi.  The 
Board further notes that an April 1996 VA orthopedic 
examination report noted that potassium citrate appeared to 
keep the veteran asymptomatic. 

VA outpatient treatment reports dated in June 1996 reflect 
that the veteran complained of bladder stricture, frequency, 
decreased urine flow, and a feeling of incomplete emptying.  
The diagnosis was of an urethral stricture.  In August 1996, 
the veteran was hospitalized for a urethral stricture and 
underwent a visual internal urethrostomy, a cystoscopy and a 
urethral dilation.  In October 1996, the veteran reported 
that incontinence, described mainly as urgency, had worsened 
since this procedure.  A clinical laboratory report of 
October 1996 noted a creatinine level of 1.0 mg percent, also 
within the reference range of 0.7 to 1.4 mg percent. 

The veteran testified before a hearing officer at the RO in 
August 1996 as to the severity of his renal stones.  He 
related that he had been hospitalized three to four times in 
1995 for intense flank pain which indicated the presence of a 
stone.  He stated that this disability blocked off urine 
flow, which required him to be catheterized three to four 
times a year.  He added that each catheterization required 
ten days of hospitalization.  The veteran said that he 
experienced urgency during the day and incontinence at night.  
He reported frequent bed wetting, but denied wearing any 
protective clothing.  He also indicated that this disability 
interfered with his employment.

During a VA examination in February 1998, the veteran's 
current weight was noted to be 233 pounds, with a maximum 
weight of 244 pounds over the prior year.  Blood pressure was 
120/96.  During his genitourinary examination, the veteran 
stated that he had approximately seven or eight episodes of 
low back pain which were possibly related to his kidney 
stones.  He also reported nightly urinary incontinence since 
his urethral dilatation was performed approximately one year 
prior.  It was noted that the veteran was on Sudafed two 
b.i.d. to shrink his urethra.  The veteran said he 
experienced urinary frequency approximately seven or eight 
times a day.  He also disclosed that he was less able to 
obtain an erection.  Examination of the abdomen showed non-
tender, well-healed scars on the left upper quadrant, 
measuring two inches and five inches in length.  On palpation 
of the abdomen, the veteran experienced a sensation that he 
had to void.  A clinical laboratory report noted a creatinine 
level of 0.9 mg percent.  No protein in the urine was 
present.  The diagnoses were renolithiasis, slightly 
disabling; and status post urethral dilation with 
postoperative nighttime incontinence, slightly disabling.

The veteran's disability due to renal stones is rated as 30 
percent disabling under Diagnostic Code 7508.  Under this 
code provision, nephrolithiasis will be rated as 
hydronephrosis, except if there is recurrent stone formation 
requiring diet therapy, drug therapy and/or invasive or non-
invasive procedures more than two times per year, in which 
case a 30 percent rating is warranted.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7508.  

Hydronephrosis is rated under Diagnostic Code 7509, which 
provides that an evaluation in excess of 30 percent requires 
evidence of severe symptomatology, which is rated as renal 
dysfunction under 38 C.F.R. § 4.115a.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  Under 38 C.F.R. § 4.114a, 
the next higher rating of 60 percent is warranted where there 
is constant albuminuria with some edema, definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101 (diastolic pressure 
predominantly 120 or more, as in effect on and prior to 
January 12, 1998, see 62 Fed. Reg. 65207-65244). 

Applying the above criteria to the facts of this case, the 
Board finds that a disability evaluation in excess of 30 
percent for the veteran's renal stones is not warranted.  
There is simply no evidence that the veteran's disability due 
to renal stones is manifested by constant albuminuria or a 
definite decrease in kidney function.  In this regard, the 
April 1996 VA examination report disclosed only a trace of 
protein in the urine, with the most recent VA examination 
report of February 1998 showing no protein in the urine.  
Thus, constant albuminuria in the urine is not present, as 
required for a 60 percent evaluation under 38 C.F.R. 
§ 4.115a.  In addition, creatinine levels in March 1995, July 
1995, April 1996, October 1996, and February 1998 were, with 
one exception, well within normal limits.  Such findings do 
not reflect a definite decrease in kidney functioning.  

Moreover, there is no indication that the veteran suffers 
from hypertension which is at least 40 percent disabling 
under Diagnostic Code 7101.  The Board notes that 
hypertension is at least 40 percent disabling where diastolic 
pressure is noted to be predominantly 120 or more.  See 38 
C.F.R.   § 4.104, Diagnostic Code 7101 (1998) (as amended by 
62 Fed. Reg. 65207, 65222 (1997)).  In this case, no 
diastolic pressure reading comes close to reaching the 
required 120 level.  Therefore, a 60 percent evaluation for 
the veteran's renal stones is not warranted under the 
applicable schedular criteria.

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board has considered the veteran's 
statements that it was difficult to perform his job at a 
manufacturing company with a catheter.  He indicated, for 
example, that there was a lot of dust at work which increased 
the risk of infection.  He also indicated that the catheter 
caused pain while climbing up and down.  However, there is no 
evidence that the veteran suffered from any kind of infection 
due to catheterization. Also, the evidence does not show that 
the veteran has been unable to perform his job as a result of 
having been catheterized.  Under these circumstances, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's renal 
stones.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Gouty Arthritis of the Left Knee with Chondromalacia

The rating decision of March 1990 also granted service 
connection for gouty arthritis of the left knee with 
chondromalacia and history of surgery.  The RO initially 
assigned a 10 percent evaluation, effective as of September 
1988.  The veteran filed a claim for an increased evaluation, 
stating that his gouty arthritis of the left knee with 
chondromalacia was manifested by pain and swelling.

In July 1995, the veteran was seen by Adam I. Harris, M.D., 
for left knee pain.  On examination, the veteran's left knee 
showed flexion to 80 degrees and extension to 20 degrees.  
There was some patellar inhibition with little in the way of 
crepitus.  No patellar apprehension was shown, but 
significant discomfort was present over the lateral meniscus.  
The veteran was provided with an intraarticular injection of 
lidocaine, Marcaine, and Celestone, which provided some 
relief from pain but did not allow full extension.

The veteran was seen several days later at the Bethany 
Medical Center for left knee pain.  Examination revealed an 
inability to extend the left knee more than 15 degrees shy of 
full extension.  There was 2+ effusion of the left knee, as 
well as moderate patellar crepitus without patellar 
apprehension.  Patellar inhibition and lateral joint line 
discomfort were also observed.  X-rays of the left knee were 
basically within normal limits.  The assessment was of a torn 
lateral meniscus.  As a result, the veteran underwent a left 
partial meniscectomy.  

In his notice of disagreement of May 1996, the veteran stated 
that his left knee disability was characterized by swelling 
and tenderness.  He also indicated that this disability 
required him to use crutches while ambulating.  According to 
the veteran, once his left knee became swollen, he would have 
to stay off his feet for approximately two weeks.  

In connection with his claim, the veteran's left knee was 
initially examined by VA in April 1996.  The veteran reported 
that his left knee disability was productive of chronic pain 
and stiffness.  He explained that he used crutches to 
ambulate when leaving his home in order to keep the weight 
off his left knee, and that he used a wheelchair while 
shopping in large areas.  He related that he had the ability 
to climb stairs or walk forty feet without crutches, but that 
he felt insecure without them.  According to the veteran, his 
gout had flared-up from time to time in his knees, toes, 
fingers, wrists and spine.  Examination revealed that the 
veteran had several small scars and a larger four-inch scar 
over the medial surface of the left knee.  The left knee 
exhibited some prepatellar puffiness.  There was also pain in 
the medial surface of the joint during the examination, which 
was noted to be moderately-severe following the examination.  
The left knee appeared stable with no subluxation or lateral 
instability.  Range of motion testing showed flexion from 
zero to 120 degrees, compared to zero to 140 degrees for the 
right.  Pain was present with lateral motion of the left leg.  
X-rays were found to be normal.  Based on these findings, the 
diagnoses included a history of gouty arthritis involving the 
feet, knees, hands and wrists from time to time.  Examination 
of the knee revealed some swelling, indicating a post-
traumatic arthritis and bursitis of the left knee, with 
history of gout.  

VA outpatient treatment reports dated from February 1995 to 
October 1996 were reviewed, several of which pertain to the 
veteran's left knee disability.  In February 1996, the 
veteran reported pain in his left knee.  He also related that 
a private physician had indicated that he would need a left 
knee replacement at a later date.  Examination of the left 
knee revealed tenderness to palpation and movement.  There 
was no swelling, warmth or erythema.  The assessment was of 
chronic knee pain.  When seen in April 1996, it was noted 
that the veteran was in a wheelchair and that he needed 
crutches due to disabilities of the back and knees.  In 
September 1996, the veteran was seen for gout pain in the 
right knee, with no mention of the left knee.  The diagnosis 
was right knee bursitis. 

During his hearing in August 1996, the veteran related his 
history of having undergone four surgeries on his left knee.  
He said that this disability currently prevented him from 
being able to run and also caused problems with prolonged 
standing and using stairs.  He indicated that his left knee 
produced a snapping, crackling sound with movement.

In a supplemental statement of the case issued in April 1997, 
the RO granted an increased evaluation to 20 percent for the 
veteran's gouty arthritis of the left knee with 
chondromalacia, effective as of June 1995.  This decision was 
predicated on the veteran's functional loss due to pain under 
the provisions of 38 C.F.R. §§ 4.40 to 4.45.  The RO also 
granted a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
for the period from July 28, 1995, to August 31, 1995.  
Following the termination of the total evaluation, the 20 
percent evaluation has since remained in effect.

Following this decision, the veteran was afforded an 
additional VA rating examination in February 1998.  
Examination revealed a five-inch, non-tender surgical scar 
located at the lateral anterior aspect of the left knee.  
Range of motion testing showed flexion from zero to 120 
degrees for the left knee.  Slight to moderate tenderness was 
observed with flexion to 120 degrees.  There was no evidence 
of any tenderness, swelling, redness, subluxation or lateral 
instability.  X-rays of the knees revealed degenerative 
appearing femoral condyles, with the left greater than the 
right.  The diagnoses were of status post left knee surgery 
times four with chondromalacia and degenerative arthritis, 
moderately disabling; and gouty arthritis of the knees, 
slightly disabling.  

The VA Schedule for Rating Disabilities provides that gout 
(Diagnostic Code 5017) is rated by analogy to rheumatoid 
arthritis (Diagnostic Code 5002).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  Under Diagnostic Code 5002, a 100 
percent disability evaluation is provided where there are 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  A 60 percent rating is 
provided where there is objective medical evidence of 
symptoms less than those required for a 100 percent rating 
but with weight loss and anemia productive of severe 
impairment of health, or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 40 percent rating is 
provided where there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 20 percent rating is 
provided where there are one or two exacerbations a year in a 
well-established diagnosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Chronic residuals of rheumatoid arthritis, such as limitation 
of motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees 
warrants a zero percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent evaluation; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: Extension limited to five degrees 
warrants a zero percent evaluation; extension limited to ten 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  See 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Based on the foregoing, the Board finds that the veteran's 
service-connected gout is not an active process, which is 
productive of definite impairment of health or incapacitating 
exacerbations occurring three or more times a year, such as 
to warrant a 40 percent evaluation.  The veteran has stated 
that he experiences several attacks of gout a year.  However, 
there is no objective or clinical confirmation of this as 
required by regulation to satisfy the criteria for a 40 
percent evaluation.  Therefore, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for gouty arthritis of the left knee with 
chondromalacia.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017.

Furthermore, an increased evaluation is not warranted for the 
chronic residuals of gouty arthritis of the left knee with 
chondromalacia.  At no time has the veteran's left knee 
disability exhibited flexion limited to 45 degrees, as 
required for a compensable evaluation under Diagnostic Code 
5260.  In addition, the Board notes that the veteran's left 
knee showed extension of only 20 degrees when seen by Dr. 
Harris in July 1995.  Nevertheless, the veteran was able to 
extend his left knee to zero degrees after he underwent the 
left partial meniscectomy.  An evaluation in excess of 20 
percent is therefore not warranted under Diagnostic Code 
5261.  Moreover, there is simply no evidence that the 
veteran's left knee disability is manifested by ankylosis 
(Diagnostic Code 5256) or subluxation or lateral instability 
(Diagnostic Code 5257).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257 (1998).

The Board also finds that there is no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the left knee which would indicate 
additional functional loss due to pain.  Thus, the provisions 
of 38 C.F.R. §§ 4.40, and 4.45 have been considered as 
mandated by DeLuca, supra; however, these provisions do not 
provide a basis for increase in the absence of the relevant 
objective findings.  The Board also notes that functional 
loss due to pain has already been considered by the RO in 
arriving at the current 20 percent rating. 

As well, there is lacking evidence that there is an 
exceptional or unusual disability picture associated with the 
veteran's gouty arthritis, so as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1) (1998).  The record does not reflect 
frequent periods of hospital care in the recent past for 
treatment of such disorder, nor is it shown to interfere 
markedly with employment attempted by the veteran.  In the 
absence of persuasive evidence of an exceptional or unusual 
disability picture, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In conclusion, the Board finds that a 20 percent evaluation 
is appropriate for the veteran's gouty arthritis of the left 
knee with chondromalacia.  As the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a back disorder is denied.

An evaluation in excess of 30 percent for renal stones is 
denied.

An evaluation in excess of 20 percent for gouty arthritis of 
the left knee with chondromalacia is denied.


REMAND

The veteran maintains that he currently suffers from a petit 
mal seizure disability which is related to multiple head 
injuries he sustained in service.  A review of the record, 
however, discloses that additional development is needed 
prior to adjudication by the Board.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated. 

Although none of the service medical records includes 
evidence of seizure activity, several reports do show that 
the veteran sustained multiple head injuries while in 
service.  In February 1986, for example, the veteran was in a 
fight in which he was hit in the head two times.  It was 
noted that the veteran sustained several minor cuts to the 
face and scalp.  The veteran appeared coherent and did not 
lose consciousness.  The assessment was of a cut, minor, no 
sign of head injury.  

In February 1987, the veteran was treated following another 
fight in which he was hit around the orbit of the left eye 
with a bottle.  The veteran was unable to recall if he lost 
consciousness.  He complained of basal headaches which 
radiated to the left frontal area.  Pain was described as 
severe, throbbing and constant.  The veteran's speech 
appeared slurred, and he did not use the left side of his 
face while talking.  Tenderness was present at the left 
maxilla.  There was nonfocal tenderness at the occipital left 
maxilla infraorbital and at the right temporal areas.  The 
assessment was of an abrasion, right side of head.  

The veteran was in another altercation in November 1987 in 
which he was hit over the right eye with a pipe.  The 
assessment was of a laceration to the head.  When seen on the 
following week, the veteran complained of headaches in the 
temporal regions, but denied diplopia and dizziness.  
Examination revealed that cranial nerves II through XII were 
intact.  The assessment was of headaches secondary to trauma 
one week ago.  

It was not until March 1993, approximately five years 
following the veteran's separation from service, that he 
first experienced a petit mal seizure.  At that time, the 
veteran was taken to the Emergency Room at Mary Washington 
Hospital after an episode in which he lost consciousness and 
collapsed to the floor.  There was no associated aura or 
feeling of pre-syncope.  He was unconscious for a period of 
time and confused thereafter.  Neurologic examination was 
normal.  An electroencephalogram was considered abnormal in 
that there was evidence of epileptiform potentials in the 
form of sharp wave activity emanating from the right frontal 
region indicating a focal cerebral dysfunction.  The veteran 
denied any history of seizures.  He did report a history of 
head trauma in 1983 when a bull landed on him while working 
in a rodeo in Arizona.  However, the veteran submitted a 
subsequent statement which clarified that this incident never 
happened to him but to a friend.

In April 1993, the veteran was seen at Neurology Associates 
of Fredericksburg, P.C., for follow-up evaluation.  The 
assessment was of status post single seizure, unclear 
etiology, probably related to the numerous head blows the 
veteran had taken as a child and young adult.  A VA 
examination report dated in December 1994 included the 
veteran's history of sustaining multiple traumatic injuries 
to the brain while in the military.  The diagnoses were of 
multiple trauma to the head; and possible concussive injury 
with subsequent petit mal seizures which appear to be 
associated with multiple head traumas, several of which 
occurred while in the military.

Based on this evidence, the veteran's petit mal seizure 
disability appears to be related to prior head trauma.  The 
record also indicates that the veteran has a history of head 
trauma both prior to and during active duty service.  
However, the record is ambiguous as to whether the veteran's 
petit mal seizure disability is related to head trauma 
sustained in service as opposed to head trauma sustained 
either prior to or following service.  As a result, the Board 
finds that a medical opinion concerning the etiology of the 
veteran's petit mal seizures would be helpful prior to 
further adjudication by the Board.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination for the 
purpose of determining the etiology of 
his petit mal seizures.  The examiner 
is requested to review the veteran's 
claims folder in its entirety, 
including the service medical records 
and a copy of this Remand.  Such 
examination is to entail a detailed 
review of the veteran's history of all 
head trauma.  The examiner is also 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's petit mal seizures 
are related to any incident of head 
trauma sustained in service or other 
inservice event.  If, and only if, the 
examiner finds such a relationship, an 
opinion should be provided as to the 
exact nature and severity of this 
disorder.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, and, if not, 
the RO should implement corrective 
procedures.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for petit mal 
seizures.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

